Citation Nr: 1002160	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reopened and denied the Veteran's claim for 
entitlement to service connection for PTSD.  
 
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 2002 decision by the Nashville RO denied service 
connection for PTSD; the Veteran did not file a notice of 
disagreement and the decision is final.

2.  Evidence added to the record since the March 2002 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the Veteran's service-connection claim for PTSD.  

3.  During his active service, the Veteran experienced 
stressful events in unloading from helicopters post-combat 
U.S. Marine assault troops, with their dead and wounded.  

4.  A VA psychiatrist has diagnosed PTSD and determined that 
it is due to the Veteran's experiences in unloading from 
helicopters post-combat U.S. Marine assault troops, with 
their dead and wounded.  




CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which determined that 
there was no evidence that the Veteran had a confirmed 
stressor or diagnosis of PTSD, necessary to warrant service 
connection, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
March 2002 rating decision sufficient to reopen the Veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

In a March 2002 rating decision, the Veteran's claim for 
service connection for PTSD was denied.  It was determined 
that there was no evidence that the Veteran had a confirmed 
stressor or a diagnosis of PTSD necessary to warrant service 
connection.  Since the Veteran did not file a timely notice 
of disagreement (NOD), the decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  The Veteran filed to reopen the 
claim in February 2007 and has perfected an appeal to the 
Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the rating decision dated in March 2002.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The new and material evidence received by VA since the March 
2002 decision includes a February 2007 VA Summary which 
reflects a diagnosis of PTSD and a link to incidents which 
occurred while the Veteran was on active duty.  In addition, 
the Veteran has submitted a statement in which he described a 
stressor he had not previously asserted, claiming that part 
of his duties was to meet helicopters transporting wounded 
and deceased soldiers to the ship.  Finally, the Veteran has 
submitted a statement from a fellow serviceman which appears 
to corroborate this stressor statement.  Since this medical 
record and the statements are not redundant of any other 
evidence previously considered and were not part of the 
record at the time of the March 2002 decision, they are 
considered new evidence.  This evidence is also material, 
since it relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

In terms of the Veteran's statements describing the new 
stressor, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible and accorded 
full weight; only after the claim is reopened is its weight 
and credibility assessed.  Justus v. Principi, 3 Vet. App. 
510 (1993).  Accordingly, the medical record and the new 
stressor is new and material evidence and the appellant's 
service-connection claim for PTSD is reopened.  

The Merits of the Claim

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

The Veteran's service personnel records show that he served 
aboard the USS Iwo Jima (LPH-2) from October 1965 to July 
1967.  He is authorized to wear the Republic of Vietnam 
Campaign Medal for service aboard that ship on dates from 
August 1966 to January 1967.  The Veteran has submitted his 
copy of a letter of commendation from the ship's commanding 
officer, dated in May 1967.  In the letter, the captain 
recounts a letter from the commander of the fleet that 
praised ship on seeing the Amphibious Ready Group/Special 
Landing Force in action.  The term "in action" is a well 
established reference to combat.  Historical records 
reinforce the information provided by the Veteran and his 
witness.  The USS Iwo Jima served as a forward combat base 
for U.S. Marines to fly by helicopter into combat.  They then 
returned from combat to the ship, bring their dead and 
wounded.  Someone in the ship's crew would undoubtedly have 
to help unload them.  This kind of duty would usually fall to 
a seaman of the Veteran's rate.  The Veteran's report of 
unloading dead and wounded as a stressor is entirely 
consistent with his records and the testimony of a fellow 
serviceman.  The Board finds it to be credible.  More 
importantly, a VA psychiatrist has found that the stressor 
resulted in a diagnosis of PTSD.  The Board concludes that 
the preponderance of evidence in this case supports service 
connection for PTSD.   


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.



______________________________________________
CLIFFORD R. OLSON 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


